Exhibit 10.6

 

Written Description of

2020 Performance Share/Restricted Stock Unit Award Agreement –

Chief Financial Officer

 

The following is a description of the material terms of the 2020 Performance
Share/Restricted Stock Unit Award Agreement (the “Agreement”) that was adopted
by the Compensation Committee (the “Committee”) of the Board of Directors of
Guaranty Federal Bancshares, Inc. (the “Company”) with respect to the long-term
incentive payable to Carter Peters, the Company’s Chief Financial Officer (the
"Grantee"), for the period beginning on March 19, 2020 (the “Grant Date”) and
ending December 31, 2022 (the “Performance Period”).

 

One hundred-percent (100%) of the incentive amount will be paid in restricted
stock units (the “Units”), representing the right to earn, on a one-for-one
basis, shares of the Company’s common stock. The Agreement will pay a maximum of
9,104 shares of which there are three possible levels of incentive awards:
threshold (25%); target (50%); and maximum (100%). For any bonus amount to be
paid, the threshold level of performance must be achieved. The bonus amount will
be prorated for performance achievements between the threshold and target levels
and between the target and maximum levels. The two performance measurements of
the Company (and the weight given to each measurement) applicable to each award
level are as follows: (i) Return on Average Assets (50%) and (ii) Earnings Per
Share (50%). The following minimum criteria must all be satisfied before an
award is paid under the Agreement: (i) No consent orders from any regulatory
agency are in place at the time of vesting and (ii) No decline in composite
CAMELS rating by the end of the Performance Period as compared to the ratings as
of the Grant Date.

 

No later than March 15th following the end of the Performance Period, the
Committee shall determine the Company’s achievement of the performance goals and
shall certify such results in writing. Upon such certification, the Units shall
become vested on such date (the “Vesting Date”) to the extent the performance
goals are attained. Vested Units will be converted to shares of common stock on
the Vesting Date (the “Conversion Date”). Any Units that fail to vest in
accordance with the terms of the Agreement will be forfeited to the Company
without further consideration or any act or action by the Grantee.

 

If the Grantee’s employment with the Company ends prior to the Vesting Date, the
Grantee’s Units shall be forfeited in their entirety, except as follows:

 

(i)       Death or Disability. If Grantee’s employment ends by reason of death
or disability (as defined in Section 22(e)(3) of the Code) prior to the Vesting
Date, then all relevant performance goals will be deemed to have been achieved
at the “Target” level and the Units will be converted to shares of common stock
as of such death or disability.

(ii)      Change in Control. If there is a Change in Control prior to the
Vesting Date, all relevant performance goals will be measured based on actual
performance through the date of the Change in Control and will be converted to
shares of common stock as of such Change in Control.

(iii)     Retirement. If Grantee retires from employment on or after age 65 (or
on or after age 55 with twenty or more years of service) prior to the Vesting
Date but at least one year into the Performance Period, the Units shall be
prorated by a factor equal to the quotient of each full month of service from
the Grant Date to the date of such Retirement, divided by the number of total
months in the Performance Period, and such prorated Units shall become vested on
the Vesting Date and converted to shares of common stock on the Conversion Date
to the extent the performance goals are attained for the applicable Performance
Period.

 

Grantee shall not have voting or any other rights as a stockholder of the
Company with respect to the Units. Dividends or dividend equivalents will not be
paid with respect to the Units. Upon conversion of the Units into shares of
common stock, Grantee will obtain full voting and other rights as a stockholder
of the Company.

 

 